Citation Nr: 0622130	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  05-17 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back condition with 
arthritis.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to August 
1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied service 
connection for a back condition with arthritis.

The issue of entitlement to service connection for a back 
condition with arthritis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a rating decision dated in October 1963, the RO denied 
service connection for a back condition with arthritis.

2.  Evidence received since the October 1963 rating decision 
is neither cumulative to, nor redundant of, the evidence 
previously of record, and when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.


CONCLUSION OF LAW

1.  New and material evidence having been received, and the 
claim seeking service connection for a back condition with 
arthritis may be reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (a) 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A  May 2004 letter 
(prior to the rating appealed) from the RO explained what the 
evidence needed to show to substantiate the claim.  It also 
explained that VA would make reasonable efforts to help him 
obtain evidence necessary to support his claim, including 
medical records, employment records or records from other 
federal agencies but that it was ultimately his 
responsibility to ensure that records were received by VA.  
While this letter did not advise the veteran verbatim to 
submit everything he had pertinent to the claim, it explained 
the type of evidence necessary to substantiate the claim and 
asked him to submit any such evidence.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  The September 2004 rating decision 
and an  April 2005 statement of the case provided the text of 
applicable regulations and explained what the evidence showed 
and why the claims were denied.  Although the veteran was not 
provided notice regarding criteria for rating the 
disabilities at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), such 
notice would only be relevant if the benefit sought was being 
granted. 

The Court has ruled that the VCAA requires additional 
notice when a claimant seeks to reopen a previously 
denied claim.  On March 31, 2006, the Court issued a 
decision in the appeal of Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006), which held that VA must 
examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of 
the evidence of service connection found lacking in the 
previous denial.  Kent slip op. at 9.  In the letter 
dated  May 2004, the RO informed the veteran that new 
and material evidence was required to reopen his claim.  
The RO advised the veteran that, to be considered new, 
the evidence must be submitted to the VA for the first 
time, and to be considered material, the evidence must 
relate to the basis of the denial of the previous claim.  
He was advised that any new and material evidence must 
raise a reasonable probability of substantiating service 
connection.   The April 2005 statement of the case 
advised the veteran of the basis for the denial of his 
claim, namely the lack of objective evidence of 
treatment for a back disability or arthritis during 
service or within one year of separation from service.  
In a June 2005 letter to the veteran following 
certification of this case to the Board, the RO advised 
the veteran that he had 90 days to submit any additional 
evidence relevant to this claim.  

Regarding the duty to assist, the RO obtained 
authorization from the veteran and made reasonable 
efforts to obtain relevant records identified by him.  
The record in this case includes service medical records 
and VA and private treatment records.  The veteran has 
not identified any outstanding records that are 
pertinent to the development of this claim.  


Legal Criteria

Under 38 U.S.C.A. § 5108, if new and material evidence 
is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§  1110, 1137 (West 2002); 38 C.F.R. §§ 
3.303(a).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. § 3.309 (2005).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d) (2005).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service."  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).


Analysis

The veteran served on active duty from September 1951 to 
August 1954.  The veteran is seeking service connection 
for a back condition with arthritis.  He alleges that 
his current  back condition, diagnosed as degenerative 
joint disease, is related to back pain he experienced 
during service.  

By decision dated in October 1963, the RO denied service 
connection for a back condition.  The Board notes, in 
pertinent part, that the medical evidence of record 
showed a notation of back pain in service but no 
diagnosis of a back condition in service.  There was 
also no current diagnosis of a back disability at the 
time of the 1963 rating.  The veteran did not perfect an 
appeal.  That decision is final. 38 U.S.C. § 4005(c) 
(1958, Supp. 1962).

The evidence submitted since the previous denial 
includes VA and private medical records dated from 1982 
to 2004.  The earliest record of the veteran's 
degenerative joint disease is contained in a VA 
examination report dated August 1987.  Private hospital 
records dated April 2003 note back pain and limited 
mobility as well as degenerative joint disease.  A 
report of a February 2004 VA examination contains a 
diagnosis of degenerative joint disease.  

The Board finds that this evidence is both new and 
material as it tends to substantiate the elements of 
service connection found lacking in the veteran's prior 
claim.  Specifically, this evidence establishes that the 
veteran has a current diagnosis of degenerative joint 
disease of the cervical spine. 

As the Board finds that this evidence is both new and 
material to the veteran's claim for service connection, 
the claim is re-opened. 
  

ORDER

The claim for service connection for a back condition 
with arthritis is 
re-opened.  





REMAND

The veteran contends that his current back condition 
with arthritis is related to a back injury he sustained 
in 1951 during service. 

Service medical records show that no spinal conditions 
were noted upon enlistment examination in November 1950.  
The veteran complained of soreness and pain in the small 
of his back twice in July 1954.  Notations in the 
service medical records demonstrate that  x-rays were 
ordered, but x-ray results are not in the service 
medical records.  No back pathology was noted when he 
was examined for separation.  A September 1955 re-
enlistment examination found no spinal or 
musculoskeletal abnormalities.  

In an application for VA benefits in November 1971, the 
veteran reported that he had received treatment for 
right lumbar pain after chopping wood in February 1960 
and for degenerative disc disease in December 1970, both 
times at the U.S. Public Health Services Hospital in San 
Carolos, Arizona. He added that he also had received 
care in December 1970 from a Dr. Simon in San Carolos. 
Relevant records have not been requested. Accordingly, 
the case is remanded for the following development:

1. The RO should furnish the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should attempt to obtain 
copies of all available records of 
treatment received by the veteran at the 
U.S. Public Health Services Hospital in 
San Carolos, Arizona in February 1960 and 
December 1970 and from Dr. Simon in 
December 1970.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The veteran then be scheduled for an 
orthopedic examination to determine the 
etiology of the claimed disability.  It 
is imperative that the claims file be 
made available to and reviewed by the 
examiner in connection with the 
examination.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported.  The examiner should provide an 
opinion as to the likelihood that any 
current back disability, including 
arthritis, is related to an inservice 
injury or otherwise to service. All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

4.  The issue on appeal again should be 
considered.  Should the prior denial be 
confirmed, the veteran should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


